DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 7/8/2021.  Claims 1, 2, 5-7, 10, 11, and 14-17 are now pending in the present application.  Claim 18 has been canceled by the Applicant.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Joung Kook Park on 7/28/2021.

The application has been amended as follows (only amended claims are shown):

1.	(Currently Amended) A method of a user equipment performing positioning, the method comprising:
receiving configuration information regarding repeated transmission of a positioning reference signal (PRS), 
repeatedly receiving the PRS based on the configuration information regarding the repeated transmission,
wherein the PRS is received through one of a plurality of PRS resources included in a PRS resource set, and wherein the configuration information includes information regarding a number 
wherein the number of repetitions is set to one of 1, 2, 4, 6, 8, 16, and 32.

6. 	(Currently Amended)	A method of a base station for performing positioning, the method comprising:
	transmitting configuration information regarding repeated transmission of a positioning reference signal (PRS), 
	repeatedly transmitting the PRS based on the configuration information regarding the repeated transmission,
	wherein the PRS is received through one of a plurality of PRS resources included in a PRS resource set, and wherein the configuration information includes information regarding a number of repetitions of a given PRS resource having a same PRS resource ID in a single instance of the PRS resource set and an offset in units of a slot between two repetitive instances of the given PRS resource having the same PRS resource ID, and
	wherein the number of repetitions is set to one of 1, 2, 4, 6, 8, 16, and 32.

10. 	(Currently Amended)	A user equipment for performing positioning, the user equipment comprising:
	a processor configured to control constituent elements of the user equipment for performing operations for performing positioning;

	a receiver configured to receive, from the base station, control information, data, and messages in response to the processor,
	wherein the receiver receives configuration information regarding repeated transmission of a positioning reference signal (PRS) and repeatedly receives the PRS based on the configuration information regarding the repeated transmission, 
	wherein the PRS is received through one of a plurality of PRS resources included in a PRS resource set, and wherein the configuration information includes information regarding a number of repetitions of a given PRS resource having a same PRS resource ID in a single instance of the PRS resource set and an offset in units of a slot between two repetitive instances of the given PRS resource having the same PRS resource ID, and
	wherein the number of repetitions is set to one of 1, 2, 4, 6, 8, 16, and 32.
Allowable Subject Matter
Claims 1, 2, 5-7, 10, 11, and 14-17 are allowed.
The following is an Examiner’s statement of reasons for allowance: Considering claims 1, 6, and 10, the best prior art found during the prosecution of the present application, Kim et al. (U.S. Patent Application Publication No. 2012/0195286 A1) and Cha et al. (U.S. Patent Application Publication No. 2021/0006372 A1), fails to disclose, teach, or suggest the limitations of wherein the PRS is received through one of a plurality of PRS resources included in a PRS resource set, and wherein the configuration information includes information regarding a number of repetitions of a given PRS resource having a same PRS resource ID in a single instance of the 
Claims 2, 5, 7, 11, and 14-17 are also allowed by virtue of their dependency on claims 1, 6, and 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Mark G. Pannell/Examiner, Art Unit 2642